PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Messner, William
Application No. 15/348,979
Filed: 10 Nov 2016
For: Bi-Directional Regulator System for Simultaneous High-Pressure Filling and Low-Pressure Depleting of Gas Tank
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to withdraw the holding of abandonment under 37 CFR 1.181, filed October 4, 2021.

The petition under 37 CFR 1.181 is DISMISSED.

The instant application was held abandoned for failure to pay the issue fee in response to the Notice of Allowance, mailed May 27, 2021.  This Notice set a statutory period for reply of three months. Being a statutory period, no extensions of time were available. The Notice of Allowability mailed together with the Notice of Allowance indicated that claims 7 – 15 were allowed pursuant to the accompanying Examiner’s Amendment. The Notice of Allowability further indicated that should the changes pursuant to the Examiner’s Amendment be unacceptable to Applicant, Applicant may filed an amendment under 37 CFR 1.312. The Office additionally mailed a Notice to File Corrected Application Papers on June 23, 2021, setting a two month extendable time period for Applicant to amend the brief description of the drawings. Applicant filed a Rule 312 Amendment on June 28, 2021, which the Office accepted and entered in a Response to Rule 312 Communication mailed July 6, 2021. 

During this time, the clock for paying the issue fee in response to the May 27, 2021 Notice of Allowance was still ticking. No issue fee having been received on or before August 27, 2021, the application became abandoned by operation of law on August 28, 2021. Nevertheless, the Office mailed a Corrected Notice of Allowability on September 9, 2021, indicating that claims 7 – 16 were allowed. Applicant paid the issue fee on September 9, 2021. The Office mailed a courtesy Notice of Abandonment on September 30, 2019, pointing out that the issue fee was not timely.  

Petition under 37 CFR 1.181

Applicant argues that the May 27, 2021 Notice of Allowability “required the Applicant to timely file an Amended Specification….” However, the Notice did not require Applicant to file an Amendment. Rather, the Notice indicated that the Examiner had entered an Examiner’s could file a Rule 312 Amendment. Applicant did file a Rule 312 Amendment on June 28, 2021, and the Office indicated that it was entered in the Response to Rule 312 Communication mailed July 6, 2021. Regardless, this issue is immaterial to the matter of whether Applicant timely filed the issue fee on or before August 27, 2021.

Applicant additionally argues that the Office did not mail a response to his June 28, 2021 amendment until September 9, 2021, thirteen days after the issue fee due date of August 27, 2021. However, as set forth above, the Office did mail a Response to Rule 312 Communication on July 6, 2021. Regardless, this issue is immaterial to the matter of whether Applicant timely filed the issue fee on or before August 27, 2021.

Applicant lastly argues that the Notice of Allowance mailed May 27, 2021 contained language that allowed Applicant to file a reply beyond three months. However, the Notice of Allowance did not contain this language. A review of the file reveals that the accompanying Notice of Allowability did erroneously contain this language in a boiler plate form paragraph that is used in final Office actions. While understandably this may have caused some confusion to Applicant, it does not obviate the fact that the separate Notice of Allowance required payment of the issue fee within three months of  May 27, 2021. A Notice of Allowance and Notice of Allowability are distinct notices – a Notice of Allowance requires payment of the issue fee, while a Notice of Allowability indicates the allowed claims, sets forth whether or not any corrected drawings are required, whether an Examiner’s Amendment has been entered, etc.  Here, the application became abandoned due to Applicant’s failure to timely pay the issue fee on or before          August 27, 2021.

It is undisputed that no issue fee was filed on or before August 27, 2021. In view thereof, the holding of abandonment was proper and will not be withdrawn.

Lastly, the instant petition must also be dismissed because it is not signed. Pursuant to                37 CFR 1.4(d), all papers filed with the Office must contain a handwritten or S-signature.

If reconsideration of this decision is not requested, Applicant may file a petition to revive under 37 CFR 1.137(a).  A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed;  (2) The petition fee as set forth in 37 CFR 1.17(m) (currently $525 at the micro entity rate); and (3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional. 

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By FAX:		(571) 273-8300


By internet:		EFS-Web
						
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
		
/Cliff Congo/
	
Cliff Congo			
Attorney Advisor
Office of Petitions